PER CURIAM:
Chukwuemeka F. Mbadiwe, M.D., appeals the district court’s order granting Defendants’ motion for summary judgment and dismissing his civil rights action, filed pursuant to 42 U.S.C. § 1981 (2000), in which Mbadiwe asserted Defendants discriminated against him on the basis of his race and national origin by revoking and restricting Mbadiwe’s privileges to perform surgery at Union Regional Medical Center. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mbadiwe v. Union Reg’l Med. Ctr., No. 3:05-cv-00049, 2007 WL 1219953 (W.D.N.C. Apr. 24, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED